Sur submission to indictment for a libel on William Bailey, of Yorktown.
Mr. M’KeanyVí? def offered in extenuation of the offence the affidavit of his client, to shew the provocation which he had received from the prosecutor, in order to mitigate the fine; but t-his was opposed by the attorney general and refused by the court, as an innovation which must necessarily be attended with evil consequences. Sed vide 5 Burr. 2666, contra.
The defendant received a severe reprimand from the court for libelling a man, merely because he had given his testimony in a court of justice; and was, in consideration of his straightened circumstances, fined iol. and ordered to give security himself in 200I. and two sureties in 100 1. each, for his good behaviour for one year.